Title: Memorandum of Articles for Monticello, 22 June 1807
From: Jefferson, Thomas
To: 


                        
                            
                                22 June 1807
                            
                        
                            
                        
                        per Monticello
                        June 22. 07. by the Schooner Betsy. Barnet
                        
                  
                     
                        
                           No. 1.
                           Barrel. Muscovado sugar.—⅓
                           
                           
                           
                        
                        
                           2.
                           do. 
                           10-2 loaves sugar. 10. ℔ pearl barley. 10 lb chocolate
                           
                        
                        
                           
                           
                           8. lb young hyson. spices. 26 lb raisins.
                        
                        
                           
                           
                           2. Cheeses.
                           
                           
                           
                        
                        
                           3.
                           barrel. 64. ℔ Coffee.
                           
                        
                        
                           4.
                           box. of 100. bottles Florence. 61. came
                           
                        
                        
                           
                           
                           
                           the rest broke
                           
                        
                        
                           5.
                           do.
                           
                               36. beef tongues.
                           
                        
                        
                           6. 7.
                           barrels of porter. only 8. bottles came
                           
                        
                        
                           8.
                           
                               barrel of ale. 30. bottles. some broke 
                           
                        
                        
                           9.
                           
                               barrel of vinegar. half full.
                           
                        
                        
                           10.
                           box. a box Maccaroni.  do. myrtle wax.
                           
                           
                        
                        
                           
                           
                               
                               do. books.
                           
                               
                               do. lanthern furniture
                           
                           
                        
                        
                           
                           
                               
                               a bag of 25. ℔ rice
                           
                           
                        
                        
                           11.
                           box. 12. prints of parrots (This box was sent after the other things, did not overtake them, but came by another conveyance
                        
                        
                           
                           
                           
                           
                           
                           
                           
                        
                        
                           
                           
                           
                           
                           
                           
                           
                        
                     
                  
                        
                        July 21. 07. by Foyles
                  
                     
                        
                           No. 1. 2. 3.
                            boxes of window glass
                        
                        
                           4.
                           box. filtering pot.
                        
                        
                           5.
                           box. bow. arrows. pouch. sandbox. print. rattan.
                        
                        
                           
                           
                               clothes. books.
                        
                        
                           6.
                           barrel of crackers
                        
                        
                           7.
                           box. map of Virginia
                        
                        
                           8.
                           boxes containing 24. iron sashes.
                        
                        
                           2.
                           large [truck] wheels
                        
                        
                           8.
                           small do.
                        
                        
                           6.
                           wheelbarrow wheels
                        
                        
                           30.
                           demijohns
                        
                     
                  
                        
                        [Note in Lemaire’s hand:]
                            
                        
                        
                            [Ar]ticles pour Monticello
                        
                            ntenent] 200. Boutteille, No. 6.7.8.9
                        
                            No. 10.11.12
                        
                             petites Boitte de nais de la nouvelle 
                        
                        6. l’angue de bœuf aû sel, No. 13
                        
                            air du vinaigre No 14. 15.
                        
                             boittes de prûneau, et 4. de figue, No. 16
                        
                            il, et 4. d’hanchoiseNo. 17
                        
                            ri, de 12. bouttielle Chagne, No. 18. 19
                        
                            [Note in TJ’s hand:]
                        
                        syrop of punch
                    